Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2015/0035028) by Fan et al (“Fan”).
Regarding claim 1, Fan discloses in FIGs. 7 & 29 and related text, e.g., an imaging device comprising: 
a photoelectric converter (708); 
a charge holding section (712) that is provided on a side of the photoelectric converter opposite to a light entrance side of the photoelectric converter (see FIG. 7) and holds a signal charge generated by the photoelectric converter (see FIG. 7); and 
a light shielding section (710) that includes a first light shielding surface (left vertical surface going from 724 to 722 to 720, along the 744) extending toward the charge holding section from between the charge holding section and the photoelectric converter.
Regarding claim 5, Fan discloses in FIGs. 7 & 29 and related text, e.g., further comprising a semiconductor substrate (702) that includes the photoelectric converter, the charge holding section, and the light shielding section, wherein the photoelectric converter, the light shielding section, and the charge holding section are provided in this order from a light entrance side of the semiconductor substrate (see FIG. 7).
Regarding claim 6, Fan discloses in FIGs. 7 & 29 and related text, e.g., further comprising a first transfer transistor (FIG. 6, 604) that transfers the signal charge from the photoelectric converter (FIG. 6, 602) to the charge holding section (FIG. 6, 606), wherein a gate electrode (714) of the first transfer transistor includes a vertical electrode section (see 714) that extends in a thickness direction of the semiconductor substrate (see FIG. 7).
Regarding claim 7, Fan discloses in FIGs. 7 & 29 and related text, e.g., wherein the first light shielding surface is disposed between the vertical electrode section and the charge holding section (one can draw a line from 712 to 714 that will pass through “first light shielding surface”; hence, meeting limitations).
Regarding claim 8, Fan discloses in FIGs. 7 & 29 and related text, e.g., wherein the light shielding section further includes a second light shielding surface (top surface of 720 or bottom surface of 724) that is provided in parallel to a surface of the semiconductor substrate (either top or bottom surface of 702) and between the charge holding section and the photoelectric converter (see FIG. 7; again, one can draw line from 708 to 712, that passes through the specified surface).
Regarding claim 9, Fan discloses in FIGs. 7 & 29 and related text, e.g., wherein one end of the first light shielding surface is in contact with the second light shielding surface (as defined above), and another end of the first light shielding surface (as defined above) is provided with a gap from the surface of the semiconductor substrate (as defined above).
Regarding claim 10, Fan discloses in FIGs. 7 & 29 and related text, e.g., wherein the light shielding section includes a plurality of the first light shielding surfaces (there are at least 2 shown in FIG. 7; both on the left side and right side of 744), and at least one or more of the plurality of first light shielding surfaces is provided to extend to a surface of the semiconductor substrate (“extend to a surface” is being interpreted as “extend toward a surface” (webster: “used as a function word to indicate direction”); the light shielding surface has that direction [Wingdings font/0xE0] toward substrate surface; it is not required to actually reach it).
Regarding claim 11, Fan discloses in FIGs. 7 & 29 and related text, e.g., further comprising an insulation film (by considering only 722 to be light shielding film, 720 and 724 both read on limitations), wherein the light shielding section is provided in the semiconductor substrate with the insulation film interposed therebetween (as defined above).
Regarding claim 12, Fan discloses in FIGs. 7 & 29 and related text, e.g., wherein the light shielding section includes silicon oxide or metal (see par. 59).
Regarding claim 13, Fan discloses in FIGs. 7 & 29 and related text, e.g., further comprising: a second transfer transistor (FIG. 6, 608); and a charge voltage converter (FIG. 6, 610) to which the signal charge is transferred by the second transfer transistor from the charge holding section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0035028) by Fan et al (“Fan”).
Regarding claim 2, Fan discloses in FIG. 7 and related text, e.g., substantially the entirety of claimed subject matter, as described in claim 1, except wherein the light shielding section is in a shape of a recess that accommodates the charge holding section.
Fan discloses in FIG. 29 and related text, e.g., wherein the light shielding section(2912) is in a shape of a recess that accommodates the charge holding section (2908).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Fan of FIG. 7 with “wherein the light shielding section is in a shape of a recess that accommodates the charge holding section” as taught by Fan of FIG. 29, since applying a known technique (technique of Fan of FIG. 29 on how to shape “light shielding section”) to a known device ready for improvement (device of Fan of FIG. 7; it is the same reference, and it is by the same set of inventors; hence, ready for improvements) to yield predictable results (results are predictable, because one type of “light shielding section” (FIG. 7, 710) is being replaced by another type of “light shielding section” (FIG. 29, 2912), and the inventors specifically state in par.88 that different parts of different embodiments can be combined or exchanged if compatible; here, we have 2 different implementations of “light shielding section”; hence, compatible, since they serve same purpose) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Regarding claim 3, Fan discloses in FIGs. 7 & 29 and related text, e.g., substantially the entirety of claimed subject matter, as described in claim 1, wherein the light shielding section has a triangular cross-sectional shape.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Fan with “wherein the light shielding section has a triangular cross-sectional shape”, since changing shape of an object is considered obvious to one of ordinary skill in the art (MPEP 2144.04).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.(MPEP 2144.04).
Furthermore, Applicant’s disclosure that refers to “triangular” actually seems to point to a “v shape”; it is not a triangle, since there is no third side.  For comparison purposes, see US-2010/0230729, FIG. 1, 122.   This reference is used to explicitly show a known shield shape.  The 122 is a shielding layer for 111.   Please note the shape.   It is vaguely similar to Applicant’s own.  Hence, the basic idea of the shape is known.   What is so different about Applicant’s own (as far as performance of device, FIGs. 5A-D), when compared to what is explicitly known shield shapes (FIG. 1, 122)?
Regarding claim 4, Fan discloses in FIGs. 7 & 29 and related text, e.g., substantially the entirety of claimed subject matter, as described in claim 1, wherein the light shielding section is in the shape of the recess that is tapered.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Fan with “wherein the light shielding section is in the shape of the recess that is tapered”, since changing shape of an object is considered obvious to one of ordinary skill in the art (MPEP 2144.04).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.(MPEP 2144.04).
Furthermore, for comparison purposes, see US-2010/0230729, 122.   The 122 is a shielding layer for 111.   Please note the shape.   It is vaguely similar to Applicant’s own.  Hence, the basic idea of the shape is known.   What is so different about Applicant’s own (as far as performance of device, FIGs. 5A-D), when compared to what is explicitly known shield shapes (FIG. 1, 122)?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
07/02/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894